PER CURIAM.
These two causes were argued and submitted' together. The first is an appeal from an order granting a temporary injunction, and the second from a final decree for a perpetual injunction against the appellant’s using the quotations of the Chicago-Board of Trade, distributed by the appellees under contracts with-the board.
In the first case the appeal is dismissed. The interlocutory decree-became functus officio upon the entering of the final decree. An appeal will not be entertained simply to determine a question of costs,, when the question at issue has become moot.
The decree in the second case is affirmed upon the authority of National Telegraph News Company v. Western Union Telegraph Company (C. C. A.) 119 Fed. 294, and Illinois Commission Company v. Cleveland Telegraph Company (C. C. A.) 119 Fed. 301. The bill in this case is substantially a copy of the bill in Illinois Commission Company v. Cleveland Telegraph Company, supra; and the evidence establishes that the appellant was engaged in purloining the quotations and was threatening to continue and asserting his right to-continue. The answer sets up, as a justification or an excuse, that the appellant had offered to pay the same charges that were made to other patrons of the Board of Trade and telegraph companies, and to comply with all regulations that the appellees might lawfully exact. The bill, however, shows that the board and telegraph companies had established, as a regulation for the conduct of the business of supplying quotations, a rule that all applicants should sign an agreement in which they covenanted, among other things, not to engage in bucket-shopping. The appellant has failed to comply or to offer to comply with that regulation, and challenges the right of the appellees and the-Board of Trade to require compliance with such a rule. Without deciding, but merely assuming arguendo, as was done in Illinois Commission Company v. Cleveland Telegraph Company, that the property right of the Board of Trade is impressed with a public use, and that the-board and the appellees, as agencies through which the quotations are-distributed, must serve without discrimination all who apply,, there yet • remains the right of the board and the appellees to establish reasonable regulations for the conduct of the business. And so the only question is whether or not it is a reasonable regulation to require the applicants to sign the contract referred to. - In the Illinois Commission. Company Case we held that this was a reasonable requirement.